Citation Nr: 1709590	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  09-08 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a certificate of eligibility for automobile and adaptive equipment or for adaptive equipment only.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1963 to February 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The October 2007 rating decision treated the Veteran's claim as new and material, as it had previously been denied in an August 2004 rating decision which the Veteran did not appeal.  In the October 2007 rating decision, the RO reopened the Veteran's claim for entitlement to eligibility for automobile and adaptive equipment or for adaptive equipment only, but ultimately denied the claim on the merits.  In reviewing the evidence of record, the Board finds that this is not a new and material evidence claim and instead treats it analogous to a claim for an increased rating.  In this regard, although his claim was previously denied in August 2004, the Veteran contends that he has service-connected disabilities that have worsened since that time and now require the usage of automobile and adaptive equipment or adaptive equipment only.  As such, the claim is not subject to the statutory provisions prohibiting reopening of previously disallowed claims except upon the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2014); see Colayong v. West, 12 Vet. App. 524, 532 (1999).

The Veteran's March 2009 VA Form 9 included a request for a hearing.  However, in October 2011, the Veteran withdrew that hearing request.  Therefore, Board adjudication of the current appeal may go forward without a hearing.  See 38 C.F.R. §§ 20.703, 20.704 (2016).

This claim was previously remanded by the Board in December 2012 and February 2016, and it has been returned to the Board for adjudication.  

The Board notes that evidence has been added to the record since the most recent supplemental statement of the case.  However, the Veteran submitted a waiver of initial agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2016).  Therefore, the Board will adjudicate the claim on the merits.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDING OF FACT

The Veteran does not have a service-connected disability that includes loss of use of one or both feet, loss of use of one or both hands, permanent impairment of vision of both eyes, a severe burn injury, amyotrophic lateral sclerosis (ALS), or ankylosis of one or both knees or hips.


CONCLUSION OF LAW

The criteria for a grant for automobile and adaptive equipment or for adaptive equipment only have not been met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2014); 38 C.F.R. § 3.808 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist


VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in March 2007.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and post-service treatment records.  In addition, the Veteran was provided with VA examinations.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the evidence is adequate to make a determination on this claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In December 2012 and February 2016, the Board remanded the Veteran's claim to provide the Veteran with a VA examination to determine the functional impairment caused by the service-connected disabilities.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Automobile and Adaptive Equipment

The Veteran is seeking entitlement to a certificate of eligibility for financial assistance in the purchase of automobile and adaptive equipment, or for adaptive equipment only. 

VA regulations provide that a certification of eligibility for financial assistance in the purchase of one automobile and of basic entitlement to necessary adaptive equipment will be made where the claimant meets the requirements of paragraphs (a), (b) and (c) of 38 C.F.R. § 3.808.  The claimant must have had active military, naval or air service.  38 C.F.R. § 3.808(a).  Further, one of the following must exist and be the result of a disease or injury incurred in or aggravated during active military, naval or air service:  (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes: central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; and, (4) for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808(b). 

Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether, in the case of a foot, the acts of balance and propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2). Examples include extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches or more.  38 C.F.R. § 3.350(a)(2)(i)(a). 

Throughout the appeal period, the Veteran has been service-connected for right hip osteoarthritis; degenerative joint disease, status post total left knee replacement; left hip osteoarthritis; degenerative joint disease, status post total right knee replacement; degenerative joint disease of the lumbar spine; degenerative joint disease and disease of the cervical spine; degenerative joint disease of the left shoulder; right lower extremity radiculopathy; degenerative joint disease of the right shoulder; ulnar neuritis of the right upper extremity; left lower extremity radiculopathy; and, recurrent instability of the left knee with meniscotomy.

In June 2008, the Veteran was afforded a VA examination.  The Veteran reported having three left knee replacements since 1996.  The implanted joint caused painful motion and weakness.  Upon examination, the Veteran's posture was within normal limits.  His gait was abnormal, as he had a marked limp that favored the left side.  The leg length from the anterior superior iliac spine to the medial malleolus was 99 centimeters on the right and 99 centimeters on the left.  An examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  He required a brace and cane for ambulation.  Range of motion studies showed movement in each leg. 

The Veteran was afforded another VA examination in March 2010.  The examination report included range of motion findings for the Veteran's bilateral knee disabilities.  At this examination the Veteran reported that he had been diagnosed with loss of use of his bilateral feet, status post left foot surgery, and this condition had existed since 2005.  The examiner diagnosed the Veteran with bilateral pes planus, status post left foot surgery with scarring.  The Veteran completed range of motion testing for his bilateral knees.  The examiner indicated that the Veteran's flexion of the left knee was limited to 90 degrees; however, the examiner also stated that the Veteran had additional limitation of 90 degrees.  The examiner reported that he could not offer an opinion as to whether the Veteran suffered from loss of use of either foot and whether it was related to his service-connected bilateral knee disabilities without resorting to mere speculation because the Veteran also had other nonservice-connected foot disabilities.

The Veteran was provided another VA examination in January 2013, and the examiner opined that the Veteran did not have loss of or loss of use of at least one hand or foot as a result of his service-connected disabilities, including degenerative joint disease of the right knee, status post-total knee replacement; recurrent instability of the left knee with meniscectomy; ulnar neuritis of the right upper extremity, postoperative; degenerative arthritis of the bilateral shoulder; degenerative disc disease of the cervical spine; and, degenerative joint disease of the lumbar spine.  The examiner opined that the Veteran's examination did not show ineffective function of balance and propulsion that would be equally well-served by an appropriate stump below the elbow or knee with the use of a suitable prosthetic appliance.  There was an insignificant left length difference and there was slight left knee instability.  There was no additional functional impairment due to weakened movement or incoordination in terms of the degree of additional range of motion loss.  There was excessive fatigability associated with the left knee, which was most likely associated with slight left knee instability.  The Veteran was able to ambulate without assistance and without use of an assistive device.  He demonstrated the ability to heel and toe walk and balance. 
In March 2014, the Veteran was afforded another VA.  There was no ankylosis of the shoulder joints or hip joints.  The VA examiner indicated that there was no function loss or impairment of the hip and thigh.  Elbow, wrist, and finger muscle strength were normal on extension, flexion, and abduction.  Muscle strength testing and sensory testing for the hips, knee, ankles, and great toe were normal.  There was no muscular atrophy noted.  He walked with a cane.

In December 2015, a peripheral nerves conditions VA examination was provided.  The examiner noted that the Veteran used a scooter and a walker for ambulation, and was unable to stand for long periods of time.  

In June 2016, the Veteran was afforded another VA examination.  The VA examiner found that there was no loss of use of any hand or foot.  The Veteran's foot pain did not cause any functional limitation and the Veteran did not have loss of use of at least one foot.  The examiner indicated that there was no ankylosis of the Veteran's knee or hip joints.  The examiner's opinion was supported by the range of motion studies conducted which did not show ankylosis. 

Most recently, the Veteran underwent a peripheral nerve condition examination in November 2016.  There was moderately severe incomplete paralysis of the left lower extremity.  However, the VA examiner did not find that the functional impairment was such that no effective function remained and the Veteran would be equally well served by an amputation with prosthesis. 

The Veteran contends that he is entitled to adaptive automotive equipment.  He is competent and credible to describe the difficulty he has walking.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  However, the Board finds the VA medical opinions of greater probative value as they were based on consideration of the Veteran's lay assertions, clinical findings, and the VA examiners' medical expertise.

The Board acknowledges that the Veteran has difficulty walking.  The evidence, however, shows that he is able to use both feet for propulsion and balance and there are no findings that he has loss of use of either foot.  While the Veteran clearly has problems, there are no findings of ankylosis of either knee or hip - just limitation of motion of his knees and hips.  He does not have a service-connected vision disability.  The evidence does not show that he has loss of use of either hand.  He simply does not meet the requirements of this program.  For these reasons, the Board concludes that the preponderance of evidence is against granting this appeal.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).  


ORDER

Entitlement to a certificate of eligibility for automobile and adaptive equipment or for adaptive equipment only is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


